298 S.W.3d 929 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Marco MCROBERTS, Defendant/Appellant.
No. ED 92814.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Scott Thompson, St. Louis, MO, for appellant.
Jamie Pamela Rasmussen, Asst. Atty. Gen, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J, CLIFFORD H. AHRENS, J, and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Marco McRoberts, appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000), and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a persistent offender and sentenced him to life imprisonment on each count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).